Citation Nr: 1511452	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-09 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1981 and from November 1986 to November 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records reflect that the Veteran was diagnosed with bilateral carpal tunnel syndrome in November 2009.  The Veteran claims that he experienced symptoms of this condition in service and that it was caused by his work as a mechanic.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records relevant to the Veteran's carpal tunnel syndrome from March 2013 to the present.  If the records are unavailable, the Veteran should be notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA peripheral nerve examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  

After review of the file and examination of the Veteran, the examiner should offer an opinion as  to whether it is at least as likely as not (50% or greater probability) that the Veteran's bilateral carpal tunnel syndrome arose in service or is causally related to service, to include the Veteran's work as a mechanic therein.  The examiner should explain the reasons for any opinion reached. 

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




